Citation Nr: 0811316	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-25 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disability to 
include arthritis of the spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from August 1967 to March 1969.

This matter came to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in July 2007 for further development.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
veteran testified at a personal hearing at the RO in December 
2005.  A transcript is of record.


FINDING OF FACT

Low back disability to include arthritis of the spine was not 
manifested during the veteran's active duty service or for 
many years thereafter, nor is low back disability to include 
arthritis of the spine otherwise related to such service.


CONCLUSION OF LAW

Low back disability to include arthritis of the spine was not 
incurred in or aggravated by service.   38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in August 2004.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claim.  

The RO also provided the appellant with notice in March 2006 
and July 2007, and in a supplemental statement of the case 
issued in January 2008 subsequent to the initial 
adjudication.  The notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claim.  
  
While the notices were not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a supplemental statement of the 
case issued in January 2008, following the provision of 
notice in March 2006 and July 2007.  The veteran and his 
representative have not alleged any prejudice as a result of 
the untimely notification, nor has any been shown.  

VA has obtained service, VA and private medical records and 
has assisted the veteran in obtaining evidence from the 
Social Security Administration (SSA).  VA has also afforded 
the veteran the opportunity to give testimony before a 
Decision Review Officer (DRO) in April 2006.  Additionally, 
the veteran was afforded a VA examination in March 2001.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran and his representative have not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection low back disability to include arthritis 
of the spine.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran maintains that he injured his back in service 
after a motor vehicle accident.  Service medical records are 
silent for any complaints of, treatments for, and diagnosis 
of any low back disability.  Although service medical records 
do show that he underwent an x-ray in January 1968 for his 
back, the Board notes that it was for his cervical spine; and 
it was noted that x-rays were negative for fractures.  A 
March 1969 separation examination report shows that the 
veteran's spine was clinically evaluated as normal and that 
there was no indication of low back disability at that time.  
In his contemporaneous medical history, the veteran checked 
the appropriate boxes to deny arthritis and back trouble of 
any kind.    

In December 2005 testimony before the RO, the veteran 
testified that he first received treatment for his back 
disability and arthritis in the early 1990's.  Post service 
medical records show that the veteran was first seen for low 
back pain at a VA examination in May 1990--21 years after 
service.  This lengthy period without treatment after service 
suggests that there has not been a continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Also, the one-year presumption for arthritis is 
not for application.    

The Board also notes that when the veteran initially filed a 
claim with the VA in April 1990, he filed only for chest, 
neck, shoulder, and left foot disabilities only.  However, at 
the time of the May 1990 VA examination for his April 1990 
claims, the veteran did report low back pain.  However, the 
veteran did not report pain in the low back as due to the 
reported car accident in service; rather, he reported that 
after a car accident, he had pain in the chest, neck, head, 
and shoulders.  Additionally, a May 1990 x-ray examination 
revealed that the veteran had normal lumbosacral spine.  No 
low back disability was included in the April 1990 report of 
examination.  

February 1993 private medical records contained in the 
veteran's SSA file show that the veteran injured his low back 
moving boxes working as a stockman in a grocery store.  Also 
contained in the SSA records and the rest of the veteran's 
claims file are various private medical records showing 
treatment for his low back from February 1993 to June 2000 
with no competent medical opinions linking his low back 
disability to service.  Additionally, VA medical records show 
various treatment of the veteran's low back from January 2003 
to March 2005 with no competent medical opinion linking his 
low back disability to service.  

The Board acknowledges that in the aforementioned February 
1993 private medical record, the veteran provided a history 
of having been told by a VA hospital that he had 
osteoarthritis of his back.  However, a review of VA medical 
records shows that the veteran was assessed with 
osteoarthritis of the cervical spine in February 1989.  

When the veteran was afforded VA examination in March 2001, 
he stated that he was in a motor vehicle accident in 1969 in 
which he injured his thoracic and lumbar back, but that had 
resulted in no fractures.  He reported gradual and 
progressive lumbar thoracic back discomfort following the 
accident.  The veteran reported acute exacerbation in 1993 
while working at a grocery store when picking up a box.  The 
VA examiner diagnosed degenerative changes thoracic back, and 
surgical residuals and degenerative changes lumbar back.  
    
The Board does acknowledge past medical history that the 
veteran injured his back after a motor vehicle accident in 
service as reflected in a VA examination in March 2001.  
However, it appears that the VA examiner simply memorialized 
what the veteran reported.  And the Board notes that mere 
recitations of what the veteran reported do not carry 
probative weight.  Prejean v. West, 13 Vet. App. 444, 448-9 
(2000)   

The Board further acknowledges the veteran's main contention 
that his low back disability to include arthritis of the 
spine is related to his motor vehicle accident in service.  
However, although lay persons are competent to provide 
evidence regarding injury and symptomatology, they are not 
competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  

The overall record in this case shows that the first 
documented complaints related to the low back were in 1990.  
Significantly, at that time, the veteran did not appear to 
attribute those complaints to the inservice accident as he 
was doing with regard to other complaints.  It also appears 
that in 1990 the veteran was attributing many joint pains 
generally to a 1989 salmonella enteritis.  Moreover, the 
veteran's current assertions regarding low back complaints 
during service are inconsistent with his own self-reported 
history given at the time of his 1969 separation examination.  
Although the veteran is reporting the accident in 1968, he 
had no low back complaints in 1969 and medical personnel 
determined that the spine was clinically normal.  

Based on the medical evidence of record, the Board is 
compelled to conclude that the veteran's current low back 
disability, to include arthritis of the spine, is not related 
to his active-service.  The veteran did not report low back 
pain during service, and the veteran did not reference any 
low back complaints at the time of discharge examination.  
There is no persuasive supporting evidence of continuity of 
symptomatology since record shows that it was many years from 
the date of discharge until the first evidence of a low back 
disability.  As a result, the one-year presumption for 
arthritis of the veteran's spine is not for application.  The 
Board is led to the conclusion that there is not such a state 
of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claim.


ORDER

The appeal is denied.





____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


